113 S.W.3d 698 (2003)
Donna GARRETT-OLIVER, Appellant,
v.
Gregory Bayston OLIVER, Respondent.
No. 25234.
Missouri Court of Appeals, Southern District, Division One.
September 8, 2003.
James R. Sharp, Sharp & Bredesen, Springfield, for Appellant.
Shane P. Cantin, Crosby & Cantin, P.C., Springfield, for Respondent.
ROBERT S. BARNEY, Presiding Judge.
Appellant, Donna Garrett-Oliver ("Wife"), appeals from the judgment of the Circuit Court of Greene County dissolving her marriage with Gregory Bayston-Oliver ("Husband"). Wife raises five points of trial court error. In Point Four, she complains of trial court error in failing to divide all marital debt as mandated by section 452.330.1, RSMo 2000.
Pursuant to the opinion issued by this Court in Michel v. Michel, 94 S.W.3d 485, 489 (Mo.App.2003), we conclude the judgment in this case is not final in that it fails to divide a debt owed to Wife's parents.[1]
Here the trial court made an incomplete finding by not dividing all marital debts as required by section 452.330.1, RSMo 2000. "As such, the trial court has not exhausted its jurisdiction, it has not disposed of all issues, and its judgment is not a final judgment from which an appeal can be taken." Id. at 489. "While it is unfortunate this case cannot be finally concluded, we have no alternative but to dismiss the appeal for lack of jurisdiction." Id.
Appeal dismissed.
PREWITT and GARRISON, JJ., concur.
NOTES
[1]  Both parties testified at trial that the debt existed, and Husband concedes in his brief that the circuit court failed to assign responsibility for the debt.